DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed October 14, 2022, claims 1, 8, 16, and 18 are amended, and claims 14 and 15 are cancelled.
The amendments to the claims overcome the objections to the drawings and objections to the claims. The objections are withdrawn.
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 102 rejections over Miller. The rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims over Miller in view of Bauer have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that “the ‘lid fin recess’ identified by number (6) in Bauer has a semi-circular or ‘arch’ shape. (See Bauer at [0051]). Bauer at [0044] describes that this arch shape is used specifically to accommodate pressure cooker handles Bauer, and that it is not configured to stretch to a degree accommodating multiple handle types, or placements” (Remarks at p. 8), the examiner disagrees. First, Bauer indicates that the opening “may be arched or presented in other configurations” (para. [0017]). Second, nothing in the claims requires that the recess be “configured to stretch to a degree accommodating multiple handle types or placements.” Third, Applicant has not pointed to anything suggesting that the recess of Bauer could not accommodate multiple handle types.
Regarding Applicant’s assertion that “the ‘symmetrical, elongate, trapezoidal shape’ of the recited ‘recess’ is more than mere obvious design choice. In particular, the ‘protective liner’ as recited in the amended independent claims can be used interchangeably with multiple types of cookware, unlike the liner of Bauer. This is because the ‘symmetrical, elongate, trapezoidal shape’ as recited facilitates an uninterrupted seal, even where handles are of different shapes, sizes, disposed in unique locations, and/or where there are no handles at all” (Remarks at p. 9), the examiner disagrees. Applicant has not pointed to anything in the specification supporting the contention that the claimed shape is more than an obvious design choice. In fact, the specification never mentions a trapezoidal shape, and instead notes that “any suitable shape and configuration may be chosen” (para. [0027]). Further, nothing in the claims requires that the recess must facilitate an uninterrupted seal, even where handles are of different shapes, sizes, or disposed in unique locations.
Regarding Applicant’s assertion that “the ‘arch shape’ of Bauer does not allow for interchangeable use with other cookware or pressure cookers outside the single type of cookware it is designed for, at least without risk of interfering with the ‘normal engineered flow of [pressure cooker] mechanisms to operate correctly…’ as described in Bauer at [0051]” (Remarks at p. 9), the examiner disagrees. The claims do not require that the recess “allow for interchangeable use with other cookware.” Further, the cited portion of Bauer indicates that that the lid fin recess directs condensation, and allows it to “follow a natural course downward and into the drain channel” (Bauer at para. [0051]), and Applicant has not pointed to anything suggesting that the claimed “curved surface of the main body having a symmetrical, elongate, trapezoidal shape” would interfere with the directing condensation of Bauer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 18 recite “the recess is defined a curved surface of the main body having a symmetrical, elongate, trapezoidal shape with a first end and second end extending from a bottom surface of the bottom portion of the main body upwardly toward the top portion of the main body at a first angle, and wherein the first end and the second end of the curved surface curve inwardly toward one another at a second angle.” This limitation is indefinite for at least one of the following reasons: (1) It is unclear whether the recess is defined in a curved surface or the recess is defined as a curved surface; (2) It is unclear whether the recess itself has a symmetrical, elongate, trapezoidal shape, or whether the recess is defined in a part of the main body having a symmetrical, elongate, trapezoidal shape; and (3) To the extent the recess is defined as a curved surface, it is unclear how it has a “trapezoidal” shape, as a trapezoid is a polygon without curves. 
Claims 2-7, 9-13, 16, 17, 19, and 20 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Pub. 2011/0283509 to Miller (hereinafter, “Miller”) in view of U.S. Pub. 2021/0022541 to Bauer (hereinafter “Bauer”).
Regarding claim 1, Miller discloses a protective liner (protector 10, Fig. 1) for cookware, comprising: a main body (see annotated Fig. 1A, below) having a bottom portion (annotated Fig. 1A) and a top portion (annotated Fig. 1A); a rim (annotated Fig. 1A) extending laterally inwardly from the top portion of the main body (annotated Fig. 1A); and a lip (lip 30, Fig. 1A) extending upwardly from the rim (annotated Fig. 1A); and a recess disposed in the main body (annotated Fig. 1A), wherein the main body (annotated Fig. 1A) and the rim (annotated Fig. 1A) are configured to fit adjacent a top edge of a cookware apparatus (container 20, Fig. 1) in use.

    PNG
    media_image1.png
    257
    715
    media_image1.png
    Greyscale

Miller Annotated Figure 1A
Miller does not expressly disclose the recess is defined a curved surface of the main body having a symmetrical, elongate, trapezoidal shape with a first end and a second end extending from a bottom surface of the bottom portion of the main body upwardly toward the top portion of the main body at a first angle, and wherein the first end and the second end of the curved surface curve inwardly toward one another at a second angle.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess (6) has a curved, symmetrical, elongate, trapezoidal shape (the top part of the trapezoid is formed by inside wall 11, see Fig. 2), having a first end and a second end extending from a bottom surface upwardly at an angle (see annotated Fig. 5, below). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]). 

    PNG
    media_image2.png
    294
    675
    media_image2.png
    Greyscale

Bauer Annotated Figure 5
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body, the recess having a curved surface with a symmetrical, elongate, trapezoidal shape with a first end and a second end extending from the bottom surface at a first angle and curving inwardly toward one another at a second angle as taught by Bauer for the purpose of accommodating handles, as recognized by Bauer (paras. [0017]-[0019]).
Additionally, and in the alternative, to the extent the recess of Bauer is found to not include a “trapezoidal shape” as claimed, it would have been obvious to modify the recess to have a trapezoidal shape, as it has been held that changes in shape are an obvious matter of choice absent evidence that the particular claimed configuration is significant. Here, Applicant has not disclosed any criticality for the claimed limitation, and instead has disclosed that “any suitable shape and configuration may be chosen” (para. [0027]).
Regarding claim 2, Miller further discloses the main body (annotated Fig. 1A) is fabricated from a flexible material (para. [0024]).
Regarding claim 3, Miller further discloses the main body (annotated Fig. 1A) is fabricated from a heat resistant material (para. [0024]).
Regarding claim 4, Miller further discloses the main body (annotated Fig. 1A) has a predetermined, circular shape (Fig. 3; para. [0020]).
Regarding claim 5, Miller as modified by Bauer does not expressly disclose the main body has a diameter of about 6.5 inches when not in use.
Miller teaches that the protector may be sized for a 9 x 13 inch pan, a 7 x 11 inch pan, an 8 x 8 inch pan, or a 9 x 9 inch pan (paras. [0018]-[0019]). Miller teaches that the protective liner (10) may be circular and sized to fit a circular-shaped container (para. [0020]). Miller further teaches that the protective liner (10) is sized such that the user will need to stretch the protective liner (10) over the container (para. [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sized the protective liner of Miller/Bauer to have a diameter of about 6.5 inches because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A). 
Regarding claim 6, Miller as modified by Bauer does not expressly disclose the top edge of the cookware apparatus has a diameter that is between about 7.0 and 10.0 inches.
Miller teaches that the protector may be sized for a 9 x 13 inch pan, a 7 x 11 inch pan, an 8 x 8 inch pan, or a 9 x 9 inch pan (paras. [0018]-[0019]). Miller teaches that the protective liner (10) may be circular and sized to fit a circular-shaped container (para. [0020]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sized the protective liner of Miller/Bauer to have a diameter between 7 and 10 inches for the purpose of fitting a standard sized pan and because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 7, Miller further discloses the lip (lip 30) is configured to receive a lid (lip 30 is capable of receiving a lid).
Regarding claim 8, Miller discloses a protective liner (protector 10, Fig. 1) for cookware, comprising: a main body (annotated Fig. 1A, above) having a bottom portion (annotated Fig. 1A) and a top portion (annotated Fig. 1A); a rim (annotated Fig. 1A) integral with and extending laterally inwardly from the top portion of the main body (annotated Fig. 1A); a lip (lip 30, Fig. 1A) integral with and extending upwardly from the rim (annotated Fig. 1A); and a recess (annotated Fig. 1A) disposed in the main body (annotated Fig. 1A); wherein the main body (annotated Fig. 1A) and the rim (annotated Fig. 1A) are configured to fit adjacent a top edge of a cookware apparatus (container 20, Fig. 1) in use; and wherein the recess (annotated Fig. 1A) is adapted to fit around a handle (handle 24a, Fig. 1A) of the cookware apparatus (container 20).
Miller does not disclose the recess is defined a curved surface of the main body having a symmetrical, elongate, trapezoidal shape with a first end and a second end extending from a bottom surface of the bottom portion of the main body upwardly toward the top portion of the main body at a first angle, and wherein the first end and the second end of the curved surface curve inwardly toward one another at a second angle.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess (6) has a curved, symmetrical, elongate, trapezoidal shape (the top part of the trapezoid is formed by inside wall 11, see Fig. 2), having a first end and a second end extending from a bottom surface upwardly at an angle (see annotated Fig. 5, above). Bauer teaches that the angle is between 20 degrees and 75 degrees (curved ends travel through several angles relative to the bottom surface, see annotated Fig. 5). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body having a symmetrical, elongate, trapezoidal shape with ends extending at an angle between 20 and 75 degrees as taught by Bauer for the purpose of accommodating handles, as recognized by Bauer (paras. [0017]-[0019]).
Additionally, and in the alternative, to the extent the recess of Bauer is found to not include a “trapezoidal shape” as claimed, it would have been obvious to modify the recess to have a trapezoidal shape, as it has been held that changes in shape are an obvious matter of choice absent evidence that the particular claimed configuration is significant. Here, Applicant has not disclosed any criticality for the claimed limitation, and instead has disclosed that “any suitable shape and configuration may be chosen” (para. [0027]).
Regarding claim 9, Miller further discloses the main body (annotated Fig. 1A), the rim (annotated Fig. 1A), and the lip (lip 30) are fabricated from a heat resistant, flexible material (para. [0024]).
Regarding claim 10, Miller further discloses the lip (lip 30) is configured to receive a lid that corresponds with the top edge of the cookware apparatus (lip 30 is capable of receiving a lid).
Regarding claim 11, Miller further discloses the main body (annotated Fig. 1A) has a predetermined, circular shape (para. [0020]; Fig. 3).
Miller as modified by Bauer does not expressly disclose the main body having a diameter of about 6.5 inches when not in use.
Miller teaches that the protector may be sized for a 9 x 13 inch pan, a 7 x 11 inch pan, an 8 x 8 inch pan, or a 9 x 9 inch pan (paras. [0018]-[0019]). Miller teaches that the protective liner (10) may be circular and sized to fit a circular-shaped container (para. [0020]). Miller further teaches that the protective liner (10) is sized such that the user will need to stretch the protective liner (10) over the container (para. [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sized the protective liner of Miller/Bauer to have a diameter of about 6.5 inches because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 12, Miller further discloses the lip (lip 30) has a first diameter that is smaller than a second diameter of the main body in use (the protector 10 is sized such that a user needs to stretch the protector 10 to fit the container 20, paras. [0016], [0020]).
Regarding claim 13, Miller further discloses a bottom surface of the rim (annotated Fig. 1A) is positioned adjacent a top surface of the top edge (Fig. 1A) of the cookware apparatus (container 20) during use (see Fig. 1A).
Regarding claim 16, Miller as modified by Bauer already includes the angle is greater than about 20 degrees and less than about 75 degrees (see Miller annotated Fig. 5, above).
Regarding claim 17, Miller does not expressly disclose the recess has a maximum width of about 3.5 inches.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body having a maximum width of about 3.5 inches because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 18, Miller discloses a protective liner (protector 10, Fig. 1) for cookware, comprising: a main body (annotated Fig. 1A, above) having a bottom portion (annotated Fig. 1A) and a top portion (annotated Fig. 1A); a rim (annotated Fig. 1A) integral with and extending laterally inwardly from the top portion of the main body (annotated Fig. 1A); a lip (lip 30, Fig. 1A) integral with and extending upwardly from the rim (annotated Fig. 1A); and a recess (annotated Fig. 1A) disposed in the main body (annotated Fig. 1A), wherein the recess (annotated Fig. 1A) is adapted to fit around a handle (handle 24a, Fig. 1A) of the cookware apparatus (container 20); wherein the main body (annotated Fig. 1A) and the rim (annotated Fig. 1A) are configured to fit adjacent a top edge of a cookware apparatus (Fig. 1A); wherein the main body (handle 24a, Fig. 1A), the rim (handle 24a, Fig. 1A), and the lip (lip 30) are fabricated from a flexible, heat resistant silicone material (para. [0024]); and wherein the lip (lip 30) is configured to receive a lid that corresponds with the top edge of the cookware apparatus (lip 30 is capable of receiving a lid, see Fig. 1A).
Miller does not expressly disclose the recess is defined a curved surface of the main body having a symmetrical, elongate, trapezoidal shape with a first end and a second end extending from a bottom surface of the bottom portion of the main body upwardly toward the top portion of the main body at a first angle, and wherein the first end and the second end of the curved surface curve inwardly toward one another at a second angle, and wherein the first angle is between about 20 and about 75 degrees, and the second angle is between about 105 and about 160 degrees.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess (6) has a curved, symmetrical, elongate, trapezoidal shape (the top part of the trapezoid is formed by inside wall 11, see Fig. 2), having a first end and a second end extending from a bottom surface upwardly at a first angle (see annotated Fig. 5, above). Bauer teaches that the angle is between 20 degrees and 75 degrees (curved ends travel through several angles relative to the bottom surface, see annotated Fig. 5). Bauer teaches that the first and second ends curve inwardly toward one another at a second angle between about 105 and about 160 degrees (curved ends travel through several angles relative to the bottom surface, see annotated Fig. 5). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body having a symmetrical, elongate, trapezoidal shape with ends extending at an angle between about 20 and 75 degrees and ends curving toward one another at a second angle between about 105 and 160 degrees as taught by Bauer for the purpose of accommodating handles, as recognized by Bauer (paras. [0017]-[0019]).
Additionally, and in the alternative, to the extent the recess of Bauer is found to not include a “trapezoidal shape” as claimed, it would have been obvious to modify the recess to have a trapezoidal shape, as it has been held that changes in shape are an obvious matter of choice absent evidence that the particular claimed configuration is significant. Here, Applicant has not disclosed any criticality for the claimed limitation, and instead has disclosed that “any suitable shape and configuration may be chosen” (para. [0027]).
Regarding claim 19, Miller as modified by Bauer does not expressly disclose the silicone material has a minimum elongation at break of about 30%.
Miller does not expressly disclose a minimum elongation at break of about 30%. Miller teaches that the protective liner (10) may be “formed of any material known to those of ordinary skill in the art that is suitable for the application,” including “rubber, silicon, other polymers, or combinations thereof” (para. [0024]). Miller further teaches that the protective liner (10) is stretched to fit over the container.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to be formed from a silicone material having a minimum elongation at break of about 30% for the purpose of permitting the protective liner to be stretched over the container and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 20, Miller further discloses a bottom surface of the rim (annotated Fig. 1A) is adapted to fit adjacent a top surface of the top edge (Fig. 1A) of the cookware apparatus (container 20, see Fig. 1A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733